Citation Nr: 1757067	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  14-12 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel
INTRODUCTION

The Veteran served on active duty from August 1968 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the VA RO.

The Veteran participated in a videoconference hearing before the undersigned in January 2017, and a transcript of this hearing has been associated with the record.  


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran has peripheral neuropathy of the bilateral lower extremities as a result of his service-connected diabetes.


CONCLUSION OF LAW

The criteria for service connection for peripheral neuropathy of the bilateral lower extremities are met.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he suffers from peripheral neuropathy of the bilateral lower extremities as a result of his service-connected diabetes.  

The Board has granted the Veteran's claim of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.  As such, the Board finds that any error related to the VCAA regarding this claim is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(a) (2017); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  To establish service connection for a claimed disability on a secondary basis, there must be medical evidence of a current disability, a service connected disability, and medical evidence of a nexus between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).  

Turning to the facts in this case, the weight of the evidence of record, including the results of a February 2013 VA examination, indicates that the Veteran has been diagnosed with peripheral neuropathy of the bilateral lower extremities.  Regarding the relationship between the Veteran's peripheral neuropathy and his service-connected diabetes, in August 2012, Dr. Lee, the Veteran's primary care physician, stated that he had treated the Veteran's diabetes since 2003.  Dr. Lee stated that the Veteran had experienced peripheral neuropathy since 2003, and the Veteran's symptoms had progressively worsened.  Dr. Lee indicated that he had not identified any cause other than diabetes for the Veteran's peripheral neuropathy.  

The Board acknowledges that the Veteran has received two VA examinations, and neither examiner was able to conclude that the Veteran's peripheral neuropathy was related to his diabetes.  In April 2012, an examiner opined that the Veteran's bilateral peripheral neuropathy was not related to his diabetes because the Veteran had been diagnosed with meralgia paresthetica years before he was diagnosed with diabetes.  While the Board notes that an August 1984 record diagnosed the Veteran with meralgia paresthetica of the left thigh, the Veteran had no complaints relating to his right thigh at that time.  Thus, the Board finds the conclusion of the April 2012 examiner that the Veteran's peripheral neuropathy preceded his diabetes to be inadequate, because the conclusion appears to be based on a single record from August 1984, which shows complaints relating only to the Veteran's left thigh.  

The February 2013 examiner offered a more compelling rationale for the conclusion that the Veteran's peripheral neuropathy of the bilateral lower extremities was unrelated to his diabetes.  The examiner found that the Veteran had not suffered from hyperglycemia to the extent that would be required to result in peripheral neuropathy.  With that said, however, the Board finds this negative opinion to be in a state of relative equipoise with Dr. Lee's August 2012 opinion finding a connection between the Veteran's diabetes and his neuropathy.  In sum, the Board concludes that evidence is at least in equipoise, and the claim of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is granted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for peripheral neuropathy of the bilateral lower extremities is granted.



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


